DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 3, 7, 9, 12, 14, 18 and 20, the claims recite the language ”evaluating,… feasibility of the candidate turn-round path based on statistical information about historical success rates …” It is unclear as to exactly how multiple success rates are used in this evaluation of feasibility. Examiner questions exactly what constitutes as success rates used for the evaluation.  For example, this limitation could be interpreted to mean a singular success rate for a turn round, i.e. the term “success rates” refers to multiple success rates mapped one-to-one with multiple turn rounds or if there are multiple success rates mapped to a singular turn round associated with the starting and ending points.  Furthermore, the specification fails to explicitly define what constitutes as a success. Accordingly, Examiner questions if a successful turn round is one without collision, or something else entirely (e.g. a turn round with zero gear shifts could be a successful turn round). Therefore, the claim is rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable Schein et al. (US 2018/0370532 A1, hereinafter Schein) in view of Balaghiasefi et al. (US 2017/0083021 A1, hereinafter Balaghiasefi), further in view of Hara (US 2011/0066303 A1), and further in view of Beaurepaire et al. (US 2017/0336218 A1, hereinafter Beaurepaire).

Regarding claim 1, Schein teaches:
	 A method for determining a turn-round path of a vehicle (see at least Fig. 6, disclosing a method), comprising:
determining, by a processor (see at least [0022], disclosing a processor 202), a starting position and a target position for the vehicle to turn round on a road (see at least [0028]; Fig. 1, disclosing determining a starting point and an endpoint for the U-turn, that is a turn round), based on road information associated with the road, (see at least [0033], disclosing the location of the U-turn, i.e. the starting and target position, is determined based on geographic information, i.e. at least road information associated with the road; see also [0028])…

determining, based at least partially on the road information associated with the road and vehicle information associated with the vehicle, a candidate turn-round path between the starting position and the target position on the basis of the topological map (see at least Fig. 3; [0020], disclosing assessing the feasibility of the U-turn based on geographic information; [0028], disclosing geographic information is associated with the U-turn and refers to vehicle information; see also [0030], disclosing geographic information associated with the road segment, i.e. road information and see [0033]-[0034]; see also [0047]);
evaluating, (see at least [0048], disclosing assessing feasibility of the U-turn, i.e. evaluating, based on a trajectory) based on: statistical information about success rates of historical turn-rounds associated with the starting and target positions and the vehicle information, or statistical information about historical numbers of forward and backwards movements of the historical turn-rounds associated with the starting and target positions and the vehicle information (see at least [0053], disclosing receiving user feedback of a successful, partially successful or unsuccessful U-turn maneuver, i.e. a success rate of the turn-round.  The driver assistance system is modified based on this feedback, i.e. the feedback is historical statistical information; [0048], disclosing evaluating based on geographic information; [0028], disclosing a starting point and endpoint),;
and determining a turn-round path based on the evaluation on the feasibility,(see at least Fig. 6, element 608; [0050], disclosing generating a feasible operation of the U-turn including a driving path)
Schein does not explicitly teach:
the starting position and the target position for the vehicle to turn round on the road is determined by means of a topological map 
evaluating before controlling the vehicle to turn round on the road according to the candidate turn-round path,…
the topological map is implemented as a grid map, and a size of the grids is set according to a size of the vehicle or a width of the lanes, and the starting position and the target position are mapped to corresponding grids in the map; 
and controlling the vehicle to turn round on the road according to the determined turn-round path.
However, in the same field of endeavor, vehicle navigation, Balaghiasefi teaches:
the starting position and the target position for the vehicle to [travel a path] is determined by means of a topological map (see at least [0073], see at least Figs. 5-6; [0073], disclosing a topological map including starting point SP and safe target point sTP);
	the topological map is implemented as a grid map (see at least Figs. 5-6; [0073], disclosing a topological map implemented as a grid map; see also [0026], disclosing the cells describe the geometry of the lane and the size may be selected freely… and the starting position and the target position are mapped to corresponding grids in the map (see at least Figs. 5-6; [0073], disclosing a starting and target point corresponding to grids on the map)…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the map of Schein to incorporate the topological map as a grid map, including a starting point and target point, as taught by Balaghiasefi.  One would have been motivated to make this modification in order to better define collision free trajectories, as taught by Balaghiasefi in at least [0073], thereby increasing safety.
Furthermore, in the same field of endeavor, vehicle navigation, Hara teaches:
	a size of the grids is set according to a size of the vehicle or a width of the lanes (see at least [0061], disclosing a grid interval, i.e. the grid size, is preferable not more than 10 times the size of the vehicle, i.e. the size of the gird is based on the size of a vehicle)…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the size of the grids to consider the size of the vehicle, as taught by Hara.  One would have been motivated to make this modification in order to better represent a route on which the vehicle travels, as taught by Hara in at least [0061], thus increasing efficiency. 
	Furthermore, in the same field of endeavor, vehicle control, Beaurepaire teaches:
	and controlling the vehicle to turn round on the road according to the determined turn-round path (see at least [0057], disclosing a vehicle (in the case of an autonomous or semi-autonomous vehicle) performing a U-turn; see also [0053]).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Schein to incorporate autonomous control to complete a U-turn, as taught by Beaurepaire.  One would have been motivated to make this modification in order to provide convenience to the operator of the vehicle.
	Furthermore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to evaluate the turn-round before controlling the vehicle to make the turn-round, as an unfeasible turn-round could result in collision. One would have been motivated to make this modification in order to provide convenience and safety to the operator of the vehicle.

Regarding claim 2, modified Schein teaches:
The method according to claim 1, wherein the road information comprises at least one of the following: information about a type of the road,
 information about a width of the road (Schein: see at least [0037], disclosing the path stays within lane boundaries, i.e. at least the width of the road), 
information about traffic element indications (Schein: see at least [0039], disclosing information of a coming traffic), or 
information about obstacles on the road (Schein: see at least [0030-0031], disclosing determining obstructions of the trajectory, i.e. obstacles, see also [0037] and [0047]).

Regarding claim 4, modified Schein teaches:
The method according to claim 1, wherein the determining a candidate turn-round path is also based on the information about at least one of the starting position and the target position (Schein: see at least [0029], disclosing determining a trajectory, i.e. at least a starting position and an ending position; see also Fig. 4, disclosing a source node 402 and a destination node 404).

Regarding claim 12, Schein teaches:
An apparatus for determining a turn-round path of a vehicle (see at least abstract), comprising:  
at least one processor ([0023], disclosing processors 202); 
and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising ([0023], disclosing processors 202 and memory 204):
determining a starting position and a target position for the vehicle to turn round on a road (see at least [0028]; Fig. 1, disclosing determining a starting point and an endpoint for the U-turn, that is a turn round), based on road information associated with the road, (see at least [0033], disclosing the location of the U-turn, i.e. the starting and target position, is determined based on geographic information, i.e. at least road information associated with the road; see also [0028])…

determining, based at least partially on the road information associated with the road and vehicle information associated with the vehicle, a candidate turn-round path between the starting position and the target position on the basis of the topological map (see at least Fig. 3; [0020], disclosing assessing the feasibility of the U-turn based on geographic information; [0028], disclosing geographic information is associated with the U-turn and refers to vehicle information; see also [0030], disclosing geographic information associated with the road segment, i.e. road information and see [0033]-[0034]; see also [0047]);
evaluating, (see at least [0048], disclosing assessing feasibility of the U-turn, i.e. evaluating, based on a trajectory) based on: statistical information about success rates of historical turn-rounds associated with the starting and target positions and the vehicle information, or statistical information about historical numbers of forward and backwards movements of the historical turn-rounds associated with the starting and target positions and the vehicle information (see at least [0053], disclosing receiving user feedback of a successful, partially successful or unsuccessful U-turn maneuver, i.e. a success rate of the turn-round.  The driver assistance system is modified based on this feedback, i.e. the feedback is historical statistical information; [0048], disclosing evaluating based on geographic information; [0028], disclosing a starting point and endpoint),;
and determining a turn-round path based on the evaluation on the feasibility,(see at least Fig. 6, element 608; [0050], disclosing generating a feasible operation of the U-turn including a driving path)
Schein does not explicitly teach:
the starting position and the target position for the vehicle to turn round on the road is determined by means of a topological map 
evaluating before controlling the vehicle to turn round on the road according to the candidate turn-round path,…
the topological map is implemented as a grid map, and a size of the grids is set according to a size of the vehicle or a width of the lanes, and the starting position and the target position are mapped to corresponding grids in the map; 
and controlling the vehicle to turn round on the road according to the determined turn-round path.
However, in the same field of endeavor, vehicle navigation, Balaghiasefi teaches:
the starting position and the target position for the vehicle to [travel a path] is determined by means of a topological map (see at least [0073], see at least Figs. 5-6; [0073], disclosing a topological map including starting point SP and safe target point sTP);
	the topological map is implemented as a grid map (see at least Figs. 5-6; [0073], disclosing a topological map implemented as a grid map; see also [0026], disclosing the cells describe the geometry of the lane and the size may be selected freely… and the starting position and the target position are mapped to corresponding grids in the map (see at least Figs. 5-6; [0073], disclosing a starting and target point corresponding to grids on the map)…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the map of Schein to incorporate the topological map as a grid map, including a starting point and target point, as taught by Balaghiasefi.  One would have been motivated to make this modification in order to better define collision free trajectories, as taught by Balaghiasefi in at least [0073], thereby increasing safety.
Furthermore, in the same field of endeavor, vehicle navigation, Hara teaches:
	a size of the grids is set according to a size of the vehicle or a width of the lanes (see at least [0061], disclosing a grid interval, i.e. the grid size, is preferable not more than 10 times the size of the vehicle, i.e. the size of the gird is based on the size of a vehicle)…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the size of the grids to consider the size of the vehicle, as taught by Hara.  One would have been motivated to make this modification in order to better represent a route on which the vehicle travels, as taught by Hara in at least [0061], thus increasing efficiency. 
	Furthermore, in the same field of endeavor, vehicle control, Beaurepaire teaches:
	and controlling the vehicle to turn round on the road according to the determined turn-round path (see at least [0057], disclosing a vehicle (in the case of an autonomous or semi-autonomous vehicle) performing a U-turn; see also [0053]).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Schein to incorporate autonomous control to complete a U-turn, as taught by Beaurepaire.  One would have been motivated to make this modification in order to provide convenience to the operator of the vehicle.
	Furthermore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to evaluate the turn-round before controlling the vehicle to make the turn-round, as an unfeasible turn-round could result in collision. One would have been motivated to make this modification in order to provide convenience and safety to the operator of the vehicle.

Regarding claim 13, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.

Regarding claim 15, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.

Regarding claim 20, Schein teaches:
 A non-transitory computer-readable storage medium, storing a computer program thereon, the computer program, when executed by a processor, causes the processor to perform operations, the operations comprising (see at least [0024], disclosing computer-readable media):
determining a starting position and a target position for the vehicle to turn round on a road (see at least [0028]; Fig. 1, disclosing determining a starting point and an endpoint for the U-turn, that is a turn round), based on road information associated with the road, (see at least [0033], disclosing the location of the U-turn, i.e. the starting and target position, is determined based on geographic information, i.e. at least road information associated with the road; see also [0028])…

determining, based at least partially on the road information associated with the road and vehicle information associated with the vehicle, a candidate turn-round path between the starting position and the target position on the basis of the topological map (see at least Fig. 3; [0020], disclosing assessing the feasibility of the U-turn based on geographic information; [0028], disclosing geographic information is associated with the U-turn and refers to vehicle information; see also [0030], disclosing geographic information associated with the road segment, i.e. road information and see [0033]-[0034]; see also [0047]);
evaluating, (see at least [0048], disclosing assessing feasibility of the U-turn, i.e. evaluating, based on a trajectory) based on: statistical information about success rates of historical turn-rounds associated with the starting and target positions and the vehicle information, or statistical information about historical numbers of forward and backwards movements of the historical turn-rounds associated with the starting and target positions and the vehicle information (see at least [0053], disclosing receiving user feedback of a successful, partially successful or unsuccessful U-turn maneuver, i.e. a success rate of the turn-round.  The driver assistance system is modified based on this feedback, i.e. the feedback is historical statistical information; [0048], disclosing evaluating based on geographic information; [0028], disclosing a starting point and endpoint),;
and determining a turn-round path based on the evaluation on the feasibility,(see at least Fig. 6, element 608; [0050], disclosing generating a feasible operation of the U-turn including a driving path)
Schein does not explicitly teach:
the starting position and the target position for the vehicle to turn round on the road is determined by means of a topological map 
evaluating before controlling the vehicle to turn round on the road according to the candidate turn-round path,…
the topological map is implemented as a grid map, and a size of the grids is set according to a size of the vehicle or a width of the lanes, and the starting position and the target position are mapped to corresponding grids in the map; 
and controlling the vehicle to turn round on the road according to the determined turn-round path.
However, in the same field of endeavor, vehicle navigation, Balaghiasefi teaches:
the starting position and the target position for the vehicle to [travel a path] is determined by means of a topological map (see at least [0073], see at least Figs. 5-6; [0073], disclosing a topological map including starting point SP and safe target point sTP);
	the topological map is implemented as a grid map (see at least Figs. 5-6; [0073], disclosing a topological map implemented as a grid map; see also [0026], disclosing the cells describe the geometry of the lane and the size may be selected freely… and the starting position and the target position are mapped to corresponding grids in the map (see at least Figs. 5-6; [0073], disclosing a starting and target point corresponding to grids on the map)…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the map of Schein to incorporate the topological map as a grid map, including a starting point and target point, as taught by Balaghiasefi.  One would have been motivated to make this modification in order to better define collision free trajectories, as taught by Balaghiasefi in at least [0073], thereby increasing safety.
Furthermore, in the same field of endeavor, vehicle navigation, Hara teaches:
	a size of the grids is set according to a size of the vehicle or a width of the lanes (see at least [0061], disclosing a grid interval, i.e. the grid size, is preferable not more than 10 times the size of the vehicle, i.e. the size of the gird is based on the size of a vehicle)…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the size of the grids to consider the size of the vehicle, as taught by Hara.  One would have been motivated to make this modification in order to better represent a route on which the vehicle travels, as taught by Hara in at least [0061], thus increasing efficiency. 
	Furthermore, in the same field of endeavor, vehicle control, Beaurepaire teaches:
	and controlling the vehicle to turn round on the road according to the determined turn-round path (see at least [0057], disclosing a vehicle (in the case of an autonomous or semi-autonomous vehicle) performing a U-turn; see also [0053]).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Schein to incorporate autonomous control to complete a U-turn, as taught by Beaurepaire.  One would have been motivated to make this modification in order to provide convenience to the operator of the vehicle.
	Furthermore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to evaluate the turn-round before controlling the vehicle to make the turn-round, as an unfeasible turn-round could result in collision. One would have been motivated to make this modification in order to provide convenience and safety to the operator of the vehicle.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schein in view of Balaghiasefi, further in view of Hara, further in view of Beaurepaire, and further in view of Micelli et al. (US 2019/0001967 A1, hereinafter Micelli).

Regarding claim 3, modified Schein teaches:
The method according to claim 1, wherein evaluating the feasibility of the candidate turn-round path comprises:
evaluating the feasibility of the candidate turn-round path based on:
	statistical information about historical success rates of historical turn-rounds associated with the starting and target positions (see at least [0053], disclosing receiving user feedback of a successful, partially successful or unsuccessful U-turn maneuver, i.e. a success rate of the turn-round.  The driver assistance system is modified based on this feedback, i.e. the feedback is historical statistical information; [0048], disclosing evaluating based on geographic information; [0028], disclosing a starting point and endpoint) and a length of the vehicle (Schein: see at least [0033]-[0034], disclosing determining feasibility based on vehicle information and vehicle information includes a length or width of the vehicle), and…
Schein does not explicitly teach:
	statistical information about historical numbers of forward and backward movements of the historical turn-rounds associated with the starting and target positions and the length of the vehicle.
However, in the same field of endeavor, vehicle control, Micelli teaches:
considering a number of forward and backward movements for a trajectory (see at least Fig. 5A-5D; [0075]-[0076], disclosing a cost represented by a number of direction changes between forward and rear motion; see also [0082], disclosing the maximum number of gear switching can be set by the user).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the historical statistical information of Schein to incorporate accounting for the number of forward and backward movements as taught by Micelli.  One would have been motivated to make this modification in order to increase user convenience, as too many changes in gear during a turnaround would be undesirable.

Regarding claim 14, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.

	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schein in view of Balaghiasefi, further in view of Hara, further in view of Beaurepaire, Micelli, and further in view of Nishimura et al. (US 2017/0369054 A1, hereinafter Nishimura).

Regarding claim 9, modified Schein teaches:
The method according to claim 1, wherein the evaluating feasibility of the candidate turn-round path comprises:
evaluating the feasibility of the candidate turn-round path based on:
	statistical information about historical success rates of historical turn-rounds associated with the starting and target positions (see at least [0053], disclosing receiving user feedback of a successful, partially successful or unsuccessful U-turn maneuver, i.e. a success rate of the turn-round.  The driver assistance system is modified based on this feedback, i.e. the feedback is historical statistical information; [0048], disclosing evaluating based on geographic information; [0028], disclosing a starting point and endpoint)…, and…
Schein does not explicitly teach:
and a distance from a rear axle center of the vehicle to a left boundary of the vehicle, and
	statistical information about historical numbers of forward and backward movements of the historical turn-rounds associated with the starting and target positions and a distance from a rear axle center of the vehicle to a left boundary of the vehicle.
	However, in the same field of endeavor, vehicle control, Nishimura teaches:
and a distance from a rear axle center of the vehicle to a left boundary of the vehicle (see at least Figs. 3 and 5, element Pcx3; [0089], disclosing considering Pcx3, i.e. a distance from the center of a rear axle to the left boundary of a vehicle), and
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the historical information of Schein to incorporate a distance from a rear axle center of the vehicle to a left boundary of the vehicle when considering turn radius, as taught by Nishimura.  One would have been motivated to make this modification in order to avoid collision with a continuous obstacle, as taught by Nishimura in at least [0008]-[0009].
Furthermore, in the same field of endeavor, vehicle control, Micelli teaches:
considering a number of forward and backward movements for a trajectory (see at least Fig. 5A-5D; [0075]-[0076], disclosing a cost represented by a number of direction changes between forward and rear motion; see also [0082], disclosing the maximum number of gear switching can be set by the user).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the historical statistical information of Schein to incorporate accounting for the number of forward and backward movements as taught by Micelli.  One would have been motivated to make this modification in order to increase user convenience, as too many changes in gear during a turnaround would be undesirable.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schein in view of Balaghiasefi, further in view of Hara, further in view of Beaurepaire, and further in view of Sun et al. (US 2019/0072973 A1, hereinafter Sun).

Regarding claim 10, modified Schein teaches:
The method according to claim 1, wherein the determining, based on the evaluation on the feasibility, a turn-round path of the vehicle comprises:…
… and re-determining a new candidate turn-round path (Schein: see at least [0033], disclosing modifying the candidate operation of a U-turn, i.e. re-determining a candidate)…
Schein does not teach:
determining whether the feasibility of the candidate turn-round path is higher than a predetermined threshold;…
…according to the determination that the feasibility is lower than the predetermined threshold.
However, in the same field of endeavor, vehicle control, Sun teaches:
determining whether the feasibility of the candidate (see at least [0049], disclosing determining if any predicted trajectories violate a pre-defined goal based on a score being below a minimum acceptable threshold, i.e. at least determining if a score or feasibility of a path is above a threshold, and repeating a process of determining a trajectory until a trajectory score is above a threshold);…
…according to the determination that the feasibility is lower than the predetermined threshold (see at least [0049], generating a new set of trajectories when the score is below a threshold repeating a process of determining a trajectory until a trajectory score is above a threshold).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the determination of feasibility as taught by Schein to incorporate the use of scoring thresholds, as taught by Sun, and therefore incorporate this teaching into the feasibility determination of a turn-round path. One would have been motivated to make this modification in order to consider dynamic obstacles, as taught by Sun in at least [0003-0004], thus preventing a collision with the vehicle and increasing safety.

Regarding claim 11, modified Schein teaches:
The method according to claim 10, wherein the determining, based on the evaluation on the feasibility, a turn-round path of the vehicle further comprises: determining, according to the determination that the feasibility is higher than the predetermined threshold (Sun: [0041]), the candidate turn-round path as the turn-round path by which the vehicle is to travel on the road (Schein: see at least [0040], disclosing selecting a path).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the determination of feasibility as taught by Schein to incorporate the use of scoring thresholds, as taught by Sun, and therefore incorporate this teaching into the feasibility determination of selected turn-round path. One would have been motivated to make this modification in order to consider dynamic obstacles, as taught by Sun in at least [0003-0004], thus preventing a collision with the vehicle and increasing safety.

Allowable Subject Matter
Claims 5-8, and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest every limitation of the claims in a way that would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Schein does not teach “wherein the starting position and the target position for the vehicle to turn round on the road are determined by means of a topological map of the road,…” the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding Applicant’s arguments that the cited references fail to disclose evaluating before controlling the vehicle, Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Schein teaches evaluating the feasibility of a turn-round while Beaurepaire is brought in to teach autonomous control of the vehicle. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to evaluate the turn-round before controlling the vehicle to make the turn-round, as an unfeasible turn-round could result in collision. One would have been motivated to make this modification in order to provide convenience and safety to the operator of the vehicle.
Additionally, as would be understood by one of ordinary skill in the art, the methods, devices and apparatuses of Schein are not used only once, i.e. they are designed for repeated use.  Therefore, any evaluation made to improve the algorithm of Schein is indeed before the next U-turn.
In regards to Applicant’s argument that Schein fails to disclose that the evaluation of feasibility of a candidate turn-round path is “based on: statistical information about historical success rates… or statistical information about historical numbers of forward and backward movements…” Examiner respectfully disagrees.  Under the current Office policy of broadest reasonable interpretation, the term “statistical information” is broad enough to encompass feedback of a successful U-turn, as taught by Schein.  Furthermore, in the same field of endeavor, vehicle control, Micelli teaches a cost associated with numbers of forwards and backwards movements see at least Fig. 5A-5D; [0075]-[0076], disclosing a cost represented by a number of direction changes between forward and rear motion; see also [0082], disclosing the maximum number of gear switching can be set by the user).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the historical statistical information of Schein to incorporate accounting for the number of forward and backward movements as taught by Micelli.  One would have been motivated to make this modification in order to increase user convenience, as too many changes in gear during a turnaround would be undesirable.
In regards to Applicant’s argument that Schein fails to disclose statistical information about historical success rates of historical turn-rounds, Examiner respectfully points to the new matter rejection and indefiniteness rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sumioka (US 2018/0267548 A1), disclosing cost for traveling edges when planning a trajectory for an autonomous vehicle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664


/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664